Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 06-April-2022, Applicant has filed a set of Amendments with Arguments/Remarks on 17-May-2022. In the amendments, Applicant addressed the Abstract and Claim Objections raised in the Non-Final Office Action and these objections are withdrawn.
In addition to these changes, Applicant has amended independent claim 1 to further clarify terms used in the claim. A summary of these changes follows.
The word “umber” has been corrected to read as “number”. The term “virtual nodes” has been changed to read as “virtual nodes which are not real storage nodes, but theoretical storage nodes for computation,”. The term “surviving nodes” has been changed to read as “surviving nodes, wherein the surviving nodes are non- failed storage nodes, and the assistant nodes are storage nodes, selected from the surviving nodes, which provide helper data for data recovery,”. The term “regenerating node” has been changed to read as “regenerating node which is a storage node for reconstructing missing data;”. The term “real nodes” has been changed to read as “real nodes, the real nodes being real storage nodes,”. The term “failed nodes” has been changed to read as “failed nodes which are the storage nodes missing the data”.

Response to Arguments
In response to the Non-Final Office Action of 06-April-2022, Applicant has filed a set of Arguments/Remarks on 17-May-2022 [herein “arguments”]. In their arguments, Applicant presents a verbatim repeat of a section of the specification, followed by an argument that independent claim 1, as presented “addresses the specific technical problem of minimizing the total required bandwidth and reducing the overall repairing cost for data recovery, and thus improve the performance of a computer network and/or a computer system. Claim 1 contains sufficient limitations to prevent it from preempting an abstract idea. Claim 1 is directed to a specific technical solution to a practical application that performs data recovery for a distributed storage system in a particular way to minimize the total required bandwidth and reduce the overall repairing cost. In this case, claim 1 effects an improvement to technical field of computer network and/or system. In addition, the similar reasons can be applied to the other claims”. Examiner has fully considered this argument and must respectfully disagree, however because the claim as stated describes an algorithmic series of mathematical calculations, without sufficient additional elements to overcome the judicial exception against patenting of abstract ideas under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1 –
In analyzing independent claim 1, the claim recites mathematical concepts (calculations)  (Step 2A Prong 1) according to the limitations:

"Step 1: selecting assistant nodes from surviving nodes, wherein the surviving nodes are non- failed storage nodes, and the assistant nodes are storage nodes, selected from the surviving nodes, which provide helper data for data recovery, calculating helper data subblocks
by using the assistant nodes, and sending the helper data sub-blocks to a regenerating
node which is a storage node for reconstructing missing data; Letting {Nil 1< or =kn'} denote a set of both virtual nodes and real nodes, the real nodes being real storage nodes,  where N1 ~Nd are virtual nodes and Nd+ 1 ~ Nn' are real nodes, number of the surviving nodes is n'-t, tis
number of failed nodes which are the storage nodes missing the data and t> or=, defining X= {xili=1, ... ,t,d<xi< or =n'} as a loss list, ... ";

"Step 2: calculating a repair matrix Rx:
(1) for each xi, xjeX, j different then I, calculating a matrix according to the following
formula: ... "; and

"Step 3: reconstructing missing data blocks:
Obtaining missing data blocks by left multiplying vector [ ... ]' composed of the helper data
sub-blocks with repair matrix Rx".

In view of the instant specification, the above limitations are shown as mathematical calculations in Fig. 1 plus Specification, Page 5, Paragraphs 2 – 5,
The judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “storage nodes”, “virtual nodes” and “real nodes” are implementing the abstract idea identified above, where adding the words “applying it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computing device, or merely using a computing device as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se the claim includes no more than a recitation of well-understood, routine activities (“denote missing data blocks”, “obtain missing data blocks”). It should be noted that the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.
Viewed as a whole, these additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims(s) amount to significantly more than the idea itself. Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.
Regarding dependent claims 2 - 7 –
Dependent claims 2 - 7 (dependent from claim 1) recite additional mathematical concepts verbally which describe the calculation process and no additional elements, and there is nothing which amounts to significantly more than the judicial exception.
Examiner’s Note

Claims 1 – 7 do not have prior art rejections because of the substantial issues raised by the 35 U.S.C. 101 rejections listed above. Examiner will further consider the claims once the issues noted have been resolved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111